Spencer, J.,
dissenting.
I respectfully dissent from the majority opinion herein because I believe that sections 48-801 et seq., R. R. S. 1943, are unconstitutional for the reasons I set out in full in my dissent in American Fed. of S., C. & M. Emp. v. State, 200 Neb. 171 at p. 180, 263 N. W. 2d 643 at p. 648 (1978).
I further dissent because of the undue fragmentation permitted by the majority opinion. There is no merit in the contention that there are real differences among the employees of the several county divisions of public welfare as to pay and other working conditions. The rules and regulations of the State Department of Public Welfare and the statutes of Nebraska require that all of the county divisions of public welfare employees be under the merit system and subject to the rules and regulations of the state. While such rules and regulations permit the county *303divisions of public welfare to exercise discretion in certain areas, such as the adoption of pay scales within given ranges, the establishing of office hours within certain limits, and certain fringe benefit plans, all such variations are, however, within the ambit of the rules themselves. In addition, all the welfare functions performed by the employees at the county level are essentially the same from one county to the next.